Citation Nr: 1631200	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder, bipolar disorder, depression, and posttraumatic stress disorder.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to hypertension, diabetes mellitus, and an acquired psychiatric disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for vision loss.

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to a disability rating in excess of 20 percent for a lumbar and thoracic strain.

9.  Entitlement to an initial disability rating in excess of 30 percent for right knee degenerative joint disease.

10.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified before a Decision Review Officer in August 2006 and April 2011, and before the undersigned during an October 2015 Travel Board hearing.  Transcripts are associated with the record.

The issues of whether there was a clear and unmistakable error in a March 2005 rating decision denying entitlement to service connection for a left knee disorder, entitlement to an increased disability rating for hypertension, and entitlement to service connection for chronic disc degeneration, bilateral lower extremity radiculopathy, and right and left hip disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2015 Travel Board Hearing Transcript at 38-39.  The Board does not have jurisdiction over them and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, hearing loss, diabetes, and vision loss; entitlement to an increased ratings for lumbar and thoracic strain, right knee mild degenerative joint disease, and coronary artery disease; and entitlement to a total disability rating based on individual unemployability due to service-connected disability are REMANDED to the AOJ and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In August 2005, VA issued a rating decision denying the Veteran's petition to reopen a claim for service connection for a left knee condition.  

2.  The Veteran was notified of the August 2005 rating decision but did not perfect an appeal.   

3.  Evidence received since the August 2005 determination is new and material, as it was not previously submitted and raises a reasonable probability of substantiating the Veteran's claim for service connection for a left knee condition.  

4.  Left knee degenerative joint disease is etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's petition to reopen a claim for service connection for a left knee condition became final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  New and material evidence has been received since the August 2005 rating decision and the issue of entitlement to service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Left knee degenerative joint disease was incurred inservice.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2005, VA issued a rating decision denying a petition to reopen a claim of entitlement to service connection for a left knee disorder.  A May 2003 rating decision had denied the claim for service connection, essentially citing lack of evidence of a then-current left knee diagnosis that had its onset during or was related to active service.  The Veteran was notified of his appellate rights but did not perfect an appeal.

The issue of entitlement to service connection for a left knee disorder is, however, reopened given that the Veteran has submitted new and material evidence in the form of an October 2015 opinion from a private physician.  This opinion was naturally not of record at the time of the August 2005 rating decision and it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Specifically, it suggests that left knee degenerative joint disease is etiologically related to an in-service fall down a flight of stairs. 

The same October 2015 opinion establishes that two of the elements required for service connection have been met.  The Veteran has a current diagnosis of left knee degenerative joint disease, and the record now contains an adequate medical opinion connecting the current diagnosis to an in-service fall down a flight of stairs.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is competent to report falling down a flight of stairs in service and afterwards experiencing left knee pain, and his reports are credible and probative.  Evidence in March 1974 service treatment records confirms not only that he was treated at Kelly Air Force Base after falling down a flight of stairs, but also that he was contemporaneously assessed with left knee chondromalacia. 

Accordingly, entitlement to service connection for left knee degenerative joint disease is warranted.  

In reaching this decision the Board acknowledges that the effective date warranted for the grant of service connection may be affected by the referred claim regarding whether there was clear and unmistakable error in a March 2005 rating decision.  This decision to grant service connection should not be read to prejudice that referred claim, or prejudice what effective date is warranted.  Rather, this decision simply grants entitlement to service connection for left knee degenerative joint disease.


ORDER

New and material evidence was received and the issue of entitlement to service connection for a left knee condition is reopened.  

Entitlement to service connection for left knee degenerative joint disease is granted. 



REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this case, the RO never issued a statement of the case following the Veteran's timely submission of a notice of disagreement with the August 2005 rating decision denying several issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  On remand, VA must issue a statement of the case addressing the issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, hearing loss, and vision loss, diabetes, as well as on entitlement to an increased disability rating for lumbar and thoracic strain.

Regarding the question of entitlement to an increased rating for right knee degenerative joint disease, the appellant argues that this disorder is more severely disabling than that present at the last VA compensation examination.  Given that the last VA examination of the right knee was almost five years ago further development is in order.   

Finally, the claims of entitlement to an increased rating for coronary artery disease, and entitlement to a total disability rating based on individual unemployability due to service-connected disability are inextricably intertwined both with the issues being remanded for issuance of a statement of the case and the issues noted above as being referred for initial adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, they must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, hearing loss, diabetes, and vision loss.  The statement of the case must also address entitlement to an increased disability rating for lumbar and thoracic strain.  If the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), these matters should be returned to the Board for further appellate review.

2.  After completing the above AND AFTER developing and adjudicating the raised and referred issues regarding whether there was clear and unmistakable error in a March 2005 rating decision denying entitlement to service connection for a left knee disorder; entitlement to service connection for chronic disc degeneration, bilateral lower extremity radiculopathy, and right and left hip disorders, and entitlement to an increased disability rating for hypertension, the RO must then readjudicate the issues of entitlement to increased disability ratings for right knee degenerative joint disease and coronary artery disease, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

This development is to include scheduling the appellant for appropriate VA examinations.  For any service connection  claim an  appropirta physician examiner must address whether it is at least as likely as not that the claimed disorder is related to service, or in the case regarding erectile dysfunction, whether the disorder is caused or permanently aggravated by a service connected disorder.  It is requested that all examinations be conducted by VA examiners, and that no examination be conducted by a QTC examiner.  

If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners does not have the needed knowledge or training.

The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that he has suffered from a specific diagnosis since service, he is competent to state that he has had symptoms since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


